 In the Matter of GENERAL ELECTRIC COMPANYandUNITEDELECTRI-CAL, RADIO & MACHINE WORKERS OF AMERICACase No. B-54107.-Decided July 5, 1943Mr. George H. Pfeil,of Schenectady, N. Y., andMr. I. H. Free-man,of Fort Wayne, Ind., for the Company.Mr. David Scribner,of New York City, andMessrs. Samuel C.McAfeeandFred Gardner,of Fort Wayne, Ind., for the United.Mr. A. P. Nobozny,of Lorain, Ohio andMr. Frank D. Morgan,ofFort Wayne, Ind., for the I. A. M.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio & MachineWorkers of America, herein called the United, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of General Electric Company, Fort Wayne, Indiana,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before RussellPackard, Trial Examiner. Said hearing was held at Fort Wayne,Indiana, on May 20 and 21, 1943. The Company, the United, andInternational Association of Machinists, herein called the I. A. M.,appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The motions of the Company and theI.A. M. to dismiss the petition are hereby denied for reasons here-inafter stated.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case,' the Board makes the following :'Subsequent to the hearingthe partiesfiled a stipulation providing for the correctionof certain errors inthe transcript of testimony.The record has accordingly been correctedin accordance with the terms, of the stipulation.51 N L R. B., No. 21.540612-44-783 84DECISIONSOF NA'NONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Electric Company, a New York corporation, is engaged inthe manufacture of a large variety of electrical devices and equip-ment.The Company operates manufacturing plants in several Statesand maintains its principal office in Schenectady, New York.The present proceeding is concerned only with the employees ofthe Company's three plants at Fort Wayne, Indiana. Two of theplants known as the Broadway and Winter Street plants, respectively,are situated approximately 2 miles apart, and are engaged in themanufacture of miscellaneous electrical apparatus.2The third plant,known as the Taylor Street plant, is slightly less than a mile fromthe Broadway plant, is engaged solely in the manufacture of turbo-superchargers, a war product which the Company manufactures forthe United States Government at its Taylor Street plant only, and isoperated under a lease from a Government agency known as DefensePlant Corporation.During the calendar year 1939, the Companyreceived for use at its Taylor Street plant raw materials of a value inexcess of $1,000,000, all of which were obtained from sources outsidethe State of Indiana.During the same period, shipments of finishedproducts from the Taylor Street plant to points outside the State ofIndiana also exceeded $1,000,000 in value.The Company admits thatit is engaged in commerce within the meaning of the National LaborRelations Act.H. THEORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.InternationalAssociation of Machinists is a labor organizationadmitting to membership employees of the Company.III.THEQUESTIONS CONCERNING REPRESENTATIONOn or about December 1942, the United requested and was refusedrecognition from the Company as exclusive bargaining representativefor all employees at the Taylor Street plant.Prior thereto, theBoard had certified the I. A. M. as the representative of craft toolemployees at the Broadway and Winter Street plants, and had cer-tified the United as the representative of general hourly production2For further details of the business conducted by the Company at its Broadway andWinter Street plants, see the Board's prior decision relating thereto(Matter of GeneralElectric Company,20 N. L.R. B. 1030). GENERAL ELECTRIC COMPANY85employeesemployed at these twoplants.'The two groups are herein,referred to as groupsA and B, respectively.At that time the Broad-way and Winter Street plants constituted the only plants of the Com-pany at FortWayne.Thereafter, both the United and the I. A. M.entered intocollective bargaining agreements with the Company cov-ering the respective groups of employees for whom each union hadbeen certified as bargaining representative.The I. A. M. contends that its contract on behalf of the craftemployees in group A is a bar to the present proceeding.The con-tract is dated September 9, 1940, and by its terms covers only thosehourly rated employees designatedas groupA in the prior decisionand certification of the Board.The contractis alsoof indefiniteduration, subject to termination upon 90 days' notice.Since thecontract is limited to employees covered by the Board's prior decisionand certification which extended only to the -Broadway and WinterStreet plants, the contract is clearly not applicableto a proceedingaffecting the employees of the Taylor Street plant.Moreover, sinceit appears not only that the contract has been ineffectwithout modi-fication for more than 21/, years but also that it may be terminatedupon notice and was executed at a time when there were no employeesat theTaylor Street plant, we find that the contractis nota bar to thepresent proceeding.-A statement of a Field Examiner of the Board, introduced in evi-dence at the hearing, indicates that the United and the T. A. M. eachrepresents a substantial number of employees in the unit claimedby each to be appropriate.5We find that questions affectingcommercehave arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.See 27 N. L. R. B. 1082SeeMatter of ChaieB, assCCopper Co,Inc,47 N.L R B 298,Matter of J A.Zurn Manufacturing Co., West 16th,Street Dtvasion,Erie,Pennsylvania,48 N. L. R. B100.5The Field Examiner reported that the United had submitted 1528 authorization cardsfrom a total of 1545 authorization and withdrawal cards dated between February 1942 andMarch 1943 with 41 undated;that of the 1528 cards,1238 bore the names of persons whosenames are on the Company's Taylor Street plant pay ioll of March 6, 1943, containing thenames of 2475 employees within the claimed appropriate unit.The Field Examiner statedthat of the 1238 cards,111 bore the names of persons appearing in group A, comprising 323employees,and 1127 bore the names of persons appearing in group B covering 2152 em-ployees, coresponding to the groups similarly described in the Board's prior certification ofrepresentatives covering the Broadway and Winter Street plants (27 N. L. R.B 1082)TheField Examiner further reported that the I. A. M. had submitted 207 cards dated in Januaryand February 1943 with 1 undated in support of its representation claims atthe TaylorStreet plant, and 447 cards in support of its representation claims at the Broadway plant;that of the 207 cards,172 bore the names of employees listed in gi oup A on the said payroll of the Company and 5 bore the names of employees listed in group B, the latteremployees being designated on the pay roll as "Factory Training School" ; and that thesignatures of 48 employees appearing on cards submitted by the United also appeared oncards rubn'tterl by the I. A M 86DECISIONSOF NATIONALLABOR RELATIONS BOARDDIV.THE APPROPRIATE UNITS; THE DETERMINATION OF REPRESENTATIVESThe United contends that the appropriate unit should be confinedto the Taylor Street plant and should consist of all production andmaintenance employees including maintenance machinists, experi-mental men, tool makers, tool repairmen, die makers, die repairmen,mold makers, mold repairmen and machinists' apprentices, engagedin the production and repair of mechanical devices, and excludingexecutive and supervisory employees, office and clerical employees,timekeepers and guards.The United further contends that thereshould be a separate unit of guards other than supervisory employeesat the Taylor Street plant.The Company maintains that any unitof guards should include not' only the guards at Taylor Street butalso those at the Broadway and Winter Street plants.The I. A. M. and the Company urge the establishment of a multipleplant unit carrying over to the Taylor Street plant the group classi-fications established by the Board for the two original Fort Wayneplants.Both the Company and the I. A. M. moved at the hearingthat the petition be dismissed upon the ground that the unit proposedby the United was inappropriate. In the event that its motion todismiss is denied, the I. A. M. requests an election among the craftemployees at the Taylor Street plant within the categories includedin group A established for the Broadway and Winter Street plantsto permit them to determine whether they desire to constitute aseparate unit.This course is also acceptable to the United in theevent its broader unit is not found appropriate.The Company takesno secondary position with respect to the unit in the event that itsmotion is denied.With respect to the issue as to whether the appropriate unit shallcover one or more of the plants of the Company at Fort Wayne, it isclear that while upon the opening of the Taylor Street plant a num-ber of craft employees were transferred from the Broadway and Win-ter Street plants to serve as a nucleus for the subsequent plant organ-ization, the balance of the employees at the Taylor Street plant havebeen recruited largely from the outside and have been thereafter train-ed at the Taylor Street plant fou the performance of the work requiredin connection with the manufacture of the particular product forwhich the Taylor Street plant was specifically designed.As a result,it appears that less than one-third of the craft tool and machine em-ployees at Taylor Street are similar in training and experience tothose in group A at the Broadway and Winter Street plants.More-over, though the Company has-established a common general supervi-sion for all three of its plants in Fort Wayne, the record discloses thatthe Taylor Street plant is substantially self-contained and function- GENERAL ELECTRIC COMPANY87ally independent of the other two plants. It has a separate super-intendent and there is little if any interchange of employees be-tween plants.Under these circumstances and upon the entire record,we are of the opinion and find that the employees of A he TaylorStreet plant may function effectively as a separate unit for the pur-poses of collective bargaining.6Since, however, it appears that acraft labor organization is seeking to represent the craft tool andmachine employees at the Taylor Street plant and in view' of the his-tory of collective bargaining upon a craft basis for the adjacent plantsatWinter Street and Broadway, which bargaining has been extendedon a like basis to the Taylor Street plant, we are of the opinion thatthe considerations are sufficiently balanced to make the desires of thecraft tool and machine maintenance employees themselves a factor inour determination of the type of unit through which they shall bar-gain?We shall therefore make no present determination of the ap-propriate unit but shall reserve such finding pending the result of theseparate elections which we shall hereinafter direct.There remains for consideration the questionof a separate unit ofguards excluding supervisory employees.Though it appears that byreason of similarity of wages and working conditions together withcommon immediate supervision among the guards at Taylor Streetand those at Winter Street and Broadwaya unitcomposedof guards 8employed at the three Fort Wayne plants of the Company might notunder other circumstances be inappropriate, there is nothing in therecord to indicate that any attempt has been made to organize theguards at either the Broadway or the Winter Street plants.Underthe circumstances, we find that the United's request for a separate unitof guards is at the present time premature.We shall accordinglymake no determination with respect to a unit of guards pending suchtime as there shall be brought, to our attention further evidence as tothe extent of organization among the guards at the Fort-Wayne plantsof the Company. The petition for investigation and certification ofrepresentatives insofar as it relates to guards will, therefore, bedismissed.We shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongSeeMatter of ChaseBrass &CopperCo , 47 N L R. B. 298;Matter ofJ.A ZurnManufacturing Company, West16thSt, eet Division,Bite, Penn,cyltiania,48 N L It B100The Board has in several prioi decisions involving otlu r plants of the Companyin the vicinity of Fort Wayne found a single plant to constitute an appropriate unitSeeMatter ofGeneral ElectricCompany, Kokomo plant of the Fort Wayne Works,48 N L R B.1395.See alsoMatter of General Electric Company (Decata, plant of the Fort WayneWorks,11-R-507)-RegionalDirector's certificationissued Dec 27, 1941, asresult of con-sent election).SeeMatter of The GoodyearAircraftCorp.,45 N. L. R B 298ePatrol women aie not guards;their workis of a maintenancecharacterand, pursuantto the agreement of the Company and the United, they are includedin the production andmaintenance unit. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe craft employees hereinafter referred to and the remaining pro-duction and maintenance employees respectively, who were employedat the Taylor Street plant of the Company during the pay-roll periodimmediately preceding the date of our Direction of Elections, subjectto the limitations and additions set forth therein, to determine in theone instance whether they desire to be represented by the I. A. M. orthe United or by neither organization, and in the 'other to determinewhether or'not they desire to be represented by the United for the pur-poses of collective bargaining.Upon the results of these elections will depend in part our deter-mination of the appropriate, unit or units. If a majority of the craftemployees select the I. A. M. as their representative, they will consti-tute a separate unit. If a majority of both groups choose the United,the groups will together constitute a single unit.The United requests that it appear on the ballots as "United Elec-trical, Radio & Machine Workers of America, C. I. 0."The I. A. M.requests that it appear on the ballot as "International Association ofMachinists, Lodge No. 70."The requests are hereby granted.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General ElectricCompany, Fort Wayne, Indiana, elections by secret ballot shall be'conducted as soon as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations among the followinggroups of employees who were employed at the Taylor Street plantduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States'who present themselves in person at the polls, but excluding employeeswho have since quit or been discharged for cause :(a)The maintenance machinists, experimental men, tool makers,tool repairmen, die makers, die repairmen, mold makers, mold repair-men, and machinists' apprentices who are engaged in the productionor repair of machinery or mechanical devices, excluding supervisoryand office employees not engaged in the production work, to determine GENERAL ELECTRIC COMPANY89whether they desire to be represented by International Association ofMachinists, Lodge No. 70, or by United Radio and Electrical MachineWorkers of America, C. I. 0., for the purposes of collective bargain-ing, or by neither;(b)The production and maintenance employees, other than thosementioned in paragraph (a) above, excluding executive and super-visory employees, office and clerical employees, timekeepers andguards (other than patrol women), to determine whether or not theydesire to be represented by United Electrical, Radio & MachineWorkers of America, C. I. 0., for the purposes of collectivebargaining.ORDERIT IS HEREBYORDERED that the petition be, and it hereby is, dismissed,insofar as it alleges that a question affecting commerce has arisenconcerning the representation of guards employed by General Elec-tric Company, Fort Wayne, Indiana.